ROBERT L. BLAND, Judge.
While state road commission truck No. 730-72, operated by one Lee Cross, on a state road in Barbour county, on June 1, 1944, was making a right turn at the road intersection, its *14right rear wheel caught the right rear fender of a 1941 Buick automobile owned by claimant, then lawfully traveling upon the highway. Investigation of the accident discloses that claimant’s vehicle had been damaged to the extent of $15.00, which amount was found to be necessary to pay for costs of repair. Claimant filed his claim with the road commission for that amount. The head of that agency, deeming the claim to be meritorious, concurred in its payment, and made and filed a record thereof with the clerk of this court on December 8, 1944. An assistant attorney general approved the claim as one for which an appropriation should be made by the Legislature. We are of the same opinion.
An award is therefore made in favor of claimant, Gene Coonts, for fifteen dollars ($15.00).